Citation Nr: 0323274	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  96-13 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected left ear hearing loss, currently evaluated as 10 
percent disabling.  

2.  Entitlement to an increased rating the service-connected 
post operative, recurrent left ear cholesteatoma with 
tinnitus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from July 1958 to October 
1978.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a June 1995 rating decision of the Department of 
Veterans Affairs (VA) Atlanta, Georgia Regional Office (RO).  
The veteran has cancelled his request for a hearing before a 
Veterans Law Judge.


REMAND

The veteran seeks ratings in excess of 10 percent for the 
service-connected left ear hearing loss and postoperative 
recurrent cholesteatoma.  The most recent VA examinations 
were conducted in July 1996.  Although the RO attempted to 
schedule the veteran for additional examinations, he failed 
to report.  He has submitted a June 2002 private medical 
record indicating that audiogram testing showed severe to 
profound mixed hearing loss in the left ear.  The complete 
audiogram results were not included with the report.  In 
addition, the diagnoses include active Meniere's Disease 
Vestibular.  Previous medical records show that the veteran 
has had complaints of vertigo.  In the April 2003, the 
veteran's representative requested that left ear disorder be 
rated under the Diagnostic Code for Meniere's Disease.  In 
light of this new evidence, the Board finds that additional 
examinations are required to ascertain the current service of 
the left ear hearing loss and to determine the extent of the 
left ear disorder.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and the implementing 
regulations are fully complied with and 
satisfied.
2.  Contact the veteran and request him 
to furnish the names and addresses of all 
health care providers from whom he has 
received treatment for the service-
connected left ear hearing loss and 
recurrent postoperative cholesteatoma 
from June 2002 to the present.  Consent 
forms for the release to the VA of any 
private medical records should be 
obtained from the veteran.  Thereafter, 
the RO should obtain copies of all 
identified treatment records of the 
veteran which are not currently in the 
file, including both private and VA 
records and associate them with the 
claims folder.

3.  After the above-mentioned records 
have been requested or obtained, the 
veteran should be afforded a VA ear 
disease examination, to include an 
audiological examination.  The notice of 
the examination sent to the veteran 
should advised him that failure to report 
for the examination without good cause 
could result in the claim being denied 
pursuant to 38 C.F.R. § 3.655 (2002).  
The claims folder must be made available 
to the examiner for review before the 
examination.  The examiner should 
describe all manifestations of the 
veteran's service-connected left ear post 
operative recurrent cholesteatoma with 
tinnitus.  The examiner should indicate 
whether there is a current diagnosis of 
Meniere's disease and, if so, should 
state whether Meniere's disease is 
etiologically related to the service-
connected left ear disorder.  

The audiology examination to determine 
the current extent of the veteran's 
service-connected left ear hearing loss 
must be adequate for rating purposes, and 
the results must be included with the 
examination report
4.  When the above developments have been 
completed, the case should be reviewed by 
the RO, to include consideration of 
whether the veteran's left ear post 
operative recurrent cholesteatoma should 
be rated under Meniere's syndrome, 38 
C.F.R. § 4.87, Diagnostic Code 6205 
(2002).  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal as well 
as a summary of the evidence received 
since the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	M. W. GREENSTREET
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


